Electronically Filed
                                                      Supreme Court
                                                      SCWC-30500
                                                      09-SEP-2011
                                                      03:39 PM
                          NO. SCWC-30500



          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                vs.


         ORLANDO PECPEC, Petitioner/Defendant-Appellant.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 30500; FC-CR NO. 09-1-2378)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner/Defendant-Appellant Orlando Pecpec’s


application for writ of certiorari filed on July 29, 2011, is


hereby accepted and will be scheduled for oral argument.     The


parties will be notified by the appellate clerk regarding


scheduling.


          DATED:   Honolulu, Hawai'i, September 9, 2011.

Stuart N. Fujioka                /s/ Mark E. Recktenwald

on the application for

petitioner/defendant-            /s/ Paula A. Nakayama

appellant.

                                 /s/ Simeon R. Acoba, Jr.


                                 /s/ James E. Duffy, Jr.


                                 /s/ Sabrina S. McKenna